
	

115 S2267 IS: Pension Priority Act
U.S. Senate
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2267
		IN THE SENATE OF THE UNITED STATES
		
			December 21, 2017
			Mr. Franken introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 11, United States Code, to prioritize certain pension claims in bankruptcy, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Pension Priority Act.
		2.Priorities
 (a)In generalSection 507(a) of title 11, United States Code, is amended— (1)by redesignating paragraphs (8) through (10) as paragraphs (9) through (11), respectively; and
 (2)by inserting after paragraph (7) the following:  (8)Eighth, allowed unsecured claims (not otherwise subject to higher priority)—
 (A)resulting from the termination of an employee pension benefit plan covered under section 4 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1003);
 (B)for withdrawal liability determined under part 1 of subtitle E of title IV of such Act (29 U.S.C. 1381 et seq.);
 (C)for awards pursuant to paragraph (2) of subsection (g) of section 502 of such Act (29 U.S.C. 1132(g)(2));
 (D)for delinquent contributions described in section 515 of such Act (29 U.S.C. 1145) and obligations treated as delinquent obligations under such Act;
 (E)for other obligations owed to an employee pension benefit plan (if the plan is covered under section 4 of such Act (29 U.S.C. 1003)); or
 (F)for other obligations owed to the Pension Benefit Guaranty Corporation.. (b)Technical and conforming amendmentsTitle 11, United States Code, is amended—
 (1)in section 502(i), by striking 507(a)(8) and inserting 507(a)(9); (2)in section 503(b)(1)(B)(i), by striking 507(a)(8) and inserting 507(a)(9);
 (3)in section 523(a)(1)(A), by striking 507(a)(8) and inserting 507(a)(9); (4)in section 726(b), by striking (9), or (10) and inserting (9), (10), or (11);
 (5)in section 1123(a)(1), by striking 507(a)(8) and inserting 507(a)(9); and (6)in section 1328(a)(2), by striking 507(a)(8)(C) and inserting 507(a)(9)(C).
 3.Modification of plan confirmationSection 1129(a)(9) of title 11, United States Code, is amended— (1)in subparagraph (A), by inserting and at the end;
 (2)in subparagraph (B)(ii), by striking the semicolon at the end and inserting a period; and (3)by striking subparagraphs (C) and (D).
			
